Amended April 29, AMERICAN INDEPENDENCE FUNDS TRUST Rule 18f-3 Plan Rule 18f-3 Pursuant to Rule 18f-3 (“Rule 18f-3”) of the Investment Company Act of 1940, as amended (the “Act”), American Independence Funds Trust (the “Trust”), a registered open-end investment company whose shares are registered on Form N-1A, consisting of the Stock Fund, JAForlines Risk-Managed Allocation Fund, International Alpha Strategies Fund, Kansas Tax-Exempt Bond Fund, Boyd Watterson Short-Term Enhanced Bond Fund, Boyd Watterson Core Plus Fund, U.S. Inflation-Indexed Fund, Emerging Markets Fund, Small Cap Value Fund, Large Cap Growth Fund, and any future fund or series created by the Trust (collectively, the “Funds”), hereby adopts this plan setting forth the separate arrangements and expense allocations of each class of shares. Any material amendment to this plan is subject to prior approval of the Board of Trustees, including a majority of the disinterested Trustees. A. Authorized Classes Class A Shares: are subject to a front-end load and a distribution fee under the Rule 12b-1 Plan payable at a maximum annual rate of up to 0.25% of the average daily net assets of that Class. Class A Shares are also subject to fees of up to 25% (subject FINRA rules) pursuant to a Shareholder Services Agreement. Class A shares of all funds are sold subject to an initial sales charge as follows: Stock Fund, International Alpha Strategies Fund, JAForlines Risk-Managed Allocation Fund, Emerging Markets Fund, Small Cap Value Fund, and Large Cap Growth Fund: Amount of Purchase Front-End Sales Charge as % of Public Offering Price Less than $50,000 5.75% $50,000 to $99,999 5.00% $100,000 to $249,999 4.00% $250,000 to $499,999 3.00% $500,000 to $999,999 2.00% $1,000,000 and over(1) 0.00% Boyd Watterson Short-Term Enhanced Bond Fund: Amount of Purchase Front-End Sales Charge as % of Public Offering Price Less than $100,000 2.25% $100,000 to $249,999 1.50% $250,000 to $499,999 1.25% $500,000 to $999,999 1.00% $1,000,000 and over(2) 0.00% Boyd Watterson Core Plus Fund, Kansas Tax-Exempt Bond Fund, U.S. Inflation-Indexed Fund Amount of Purchase Front-End Sales Charge as % of Public Offering Price Less than $50,000 4.25% $50,000 to $99,999 3.75% $100,000 to $249,999 3.00% $250,000 to $499,999 2.50% $500,000 to $999,999 2.00% $1,000,000 and over(2) 0.00% (1)Except for Boyd Watterson Short-Term Enhanced Bond Fund and U.S. Inflation-Indexed Fund, a contingent deferred sales charge (CDSC) of up to 1.00% of the purchase price will be charged to the shareholder if shares are redeemed in the first 12 months after purchase of shares or 0.50% if redeemed within one and two years of purchase unless the dealer of record waived its commission with a Fund’s approval. (2)With respect to Boyd Watterson Short-Term Enhanced Bond Fund and U.S. Inflation Indexed Fund only, Class A share purchases of $1,000,000 or more will be assessed a 0.50% CDSC if they are redeemed within one year from the date of purchase or 0.25% if redeemed between the first and second year of a purchase unless the dealer of records waived its commission with a Fund’s approval. Class C Shares: are not subject to an initial sales charge but all Class C Shares are subject to a contingent deferred sales charge which will be imposed on redemptions made within one year of purchase. Class C Shares are also subject to a distribution fee pursuant to Rule 12b-1 payable at the annual rate of up to 0.75% of the average daily net assets of the class. Class C Shares are also subject to fees of up to 0.25% (subject to FINRA rules) pursuant to a Shareholder Services Agreement. Institutional Class Shares: are available to investors who do not desire enhanced shareholder servicing.
